Case 9:18-cv-80176-BB Document 500-15 Fptersd op FLSD Docket 05/09/2020 Page 1 of 6
April 30, 2020

 

 

1 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
2
CASE NO.: 9:18-cv-80176-BB/BR
3
4 | IRA KLEIMAN, as the personal representative
of the Estate of David Kleiman, and W&K Info
5 | Defense Research, LLC,
6
Plaintiffs,
7
-vs-
8
CRAIG WRIGHT,
9
Defendant.
10 /
11
DEPOSITION OF GORDON KLEIN
12
13
Thursday, April 30, 2020
14 11:04 a.m. - 7:33 p.m.
Deposition was conducted remotely
15 via video conference
16
17
18
19
20
21
22
Stenographically Reported By:
23 LAURIE YANNACCONE, FPR
Florida Professional Reporter
24
25

 

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 500-15 Fptersd op FLSD Docket 05/09/2020 Page 2 of 6
April 30, 2020 249

 

1 | II welcome that challenge; and as I indicated, given my
2 | desire to be objective and partial as I can, if you wish
3 | to challenge its accuracy or Mr. Wright does, I will

4 |}take the time, I will be happy to speak with him again,
5 | assuming counsel get together and give me that

6 | authority, I'd be happy to speak to him, perhaps with

7 | you involved and hear the countervailing viewpoint,

8 | because I want to take into account all information.

9 Q. And you haven't done that, have you?
10 A. I have not done that, because of the
11 | admonition that I was given by a court of law, and it's
12 | not my instinct, not should it be anyone's instinct, to
13 | violate what a judge has admonished me about and,

14 | frankly, he was essentially screaming at me about. I
15 | haven't forgotten that moment and I don't care to

16 | revisit that moment. I thought it was more appropriate
17 | given that exchange I gathered a number of years ago for
18 |me to listen to your questions today and answer them

19 | truthfully, invite you to provide me with contradictory
20 | documents; by the way, none of which I've seen thus far
21 | today, but I offer further to extend my time
22 | involvement, if permitted by the court and counsel, to
23 | further investigate so I have an unbiased or more
24 | broadened global view of all potential relevant

25 | evidence.

 

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 500-15 Fptersd op FLSD Docket 05/09/2020 Page 3 of 6
April 30, 2020 250

 

1 Q. What 1S your understanding with respect to the
2 | issue of partnership or joint venture, Mr. Klein? What
3 | is your understanding of how that issue relates to this
4 |case, if at all?

5 A. My understanding is that there is a claim by

6 | plaintiff that Dave Kleiman was a partner with Craig

7 | Wright; therefore, he is asserting a claim to his

8 | interest in the partnership, including its intellectual
9 | property, Bitcoin and derivative products, including
10 | intellectual property that -- both in that relationship
11 | and that there are additionally issues of fiduciary duty
12 | that have been raised as well involving alleged breached
13 | by Mr. Wright -- or Dr. Wright.
14 Q. The core legal issue in this case is whether
15 | or not a partnership existed between Ira Kleiman's
16 | deceased brother, David Kleiman and Dr. Craig Steven

17 | Wright; isn't that true?

18 MR. PRITT: Objection. Form.
19 THE WITNESS: And I apologize the question was
20 garbled on my end.

21 | BY MS. McGOVERN:

22 Q. A core legal issue in this case is whether Ira
23 | Kleiman's deceased brother, David Kleiman, and Dr. Craig
24 | Steven Wright had a partnership; isn't that true?

25 MR. PRITT: Objection. Form.

 

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 500-15 Fptersd op FLSD Docket 05/09/2020 Page 4 of 6

 

April 30, 2020 251
1 THE WITNESS: I believe that is certainly one
2 of the critical issues, yes.
3 | BY MS. McGOVERN:
4 Q. What is the expert opinion you have been asked

5 | to provide in this case on that issue?

6 A. I have not been asked to opine that there was
7 | a partnership or joint venture. I've been asked to

8 | organize for the trier of fact in an established

9 | methodology the information that I see that provide
10 | support for guideposts indicative of such a shared
11 | business relationship and also speak to any guidepost
12 | that are indicative of the absence of such a shared
13 | business relationship leaving it to others to utilize
14 | that information in the context of the overall

15 | proceeding.

16 Q. Have you ever been admitted to practice law in
17 | the state of Florida?

18 A. I have not.

19 Q. Do you know the law in the state of Florida on
20 | partnership?
21 A. I do not. I would have a broad understanding,
22 | because the laws tend to be similar among the states,
23 | but per se I have not researched or examined Florida
24 | law, because I'm not rendering a legal opinion and

25 | didn't even want to be tempted to come close to

 

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 500-15 Fptersd op FLSD Docket 05/09/2020 Page 5 of 6
April 30, 2020 252

 

1 | rendering a legal opinion.

2 Q. Because you're a lawyer, right?
3 MR. PRITT: Objection. Form.
4 THE WITNESS: No, no, I didn't want to --

5 | BY MS. MCGOVERN:

6 Q. Is it possible, Mr. Klein, to extricate the

7 | lawyer mind out of you in rendering an opinion on

8 | whether a partnership exists as a matter of law; is that

9 | even possible?

10 MR. PRITT: Objection. Form.
11 THE WITNESS: Can -- can -- I'm sorry.
12 I just didn't hear the question.

13 | BY MS. McGOVERN:

14 Q. Is it possible for you. As a lawyer of 40
15 | years and a law professor at UCLA, to opine on the

16 | existence of a partnership or joint venture and claim

17 | that that is not a legal conclusion?

18 MR. PRITT: Objection. Form.

19 THE WITNESS: Oh, I think it's very easy to

20 not only claim it, but to know it to be the case.
21 I have practiced law for a grand total of

22 approximately five months and went on inactive

23 Status, for almost to the day, 40 years. In

24 40 years I've spent my time teaching small business
25 management, consulting with a -- I was trying to do

 

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 500-15 Fptersd op FLSD Docket 05/09/2020 Page 6 of 6

 

April 30, 2020 253
1 a quick calculation, at least ten partnerships, if
2 not more, per year for 40 years. I have also
3 trained 8,000 people to pass the Certified Public
4 Accountancy exam and as we have discussed,
5 gualified as an accounting expert one of which it
6 has the task of determining the scope, breadth and
7 ownership of a joint business endeavor. The
8 dominant element in my professional experience for
9 40 years has not been the practice of law, that
10 practice was trivial in something that I can barely
11 recognize or remember, but for 40 years I've been
12 an entrepreneur, I've been a partner, I've advised
13 partnerships and other start-up endeavors. I've
14 taught accountants about it and performed
15 accounting tasks, including as an expert. And so
16 the dominate attribute in my professional
17 experience has nothing whatsoever to do what I did
18 when I was a kid, which was not study maybe all
19 that hard for three years of law school, and then
20 practice for four months in a professional that I
21 personally did not enjoy.
22 | BY MS. McGOVERN:
23 Q. But you taught law at the UCLA School of Law,
24 | correct?
25 A. I taught accounting as applied to law. I

 

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
